            Case 2:20-mc-00281-KJM-KJN Document 4 Filed 11/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00281-KJM-KJN
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $37,000.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Hong
18 Tran (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 2, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $37,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on July 23, 2020.

22          2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim

25 to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
            Case 2:20-mc-00281-KJM-KJN Document 4 Filed 11/23/20 Page 2 of 2



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline is December 1, 2020.

 3          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 February 1, 2021, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

 6 to forfeiture.

 7          5.       Accordingly, the parties agree that the deadline by which the United States shall be required

 8 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 9 the defendant currency is subject to forfeiture shall be extended to February 1, 2021.

10

11 Dated:        11/20/20                                  McGREGOR W. SCOTT
                                                           United States Attorney
12
                                                   By:     /s/ Kevin C. Khasigian
13                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
14

15

16 Dated:        11/20/20                                  /s/ Geoffrey G. Nathan
                                                           GEOFFREY G. NATHAN
17                                                         Attorney for potential claimant
                                                           Hong Tran
18                                                         (Signature authorized by email)
19

20

21          IT IS SO ORDERED.

22 Dated: November 20, 2020.

23

24

25

26

27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
